DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 15, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2022 and 8/26/2021 and 2/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
	The claimed phrase “electrically closer along a predetermined direction” is interpreted in light of the description provided on page 17 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 4 and 13:
	Parent claim 3 requires that “the second actuator is the closest actuator to the first actuator along the predetermined direction.”  However, claim 4 then necessarily contradicts parent claim 3, in requiring that “at least one actuator … is between the first and second actuators.”
	Similarly, parent claim 12 requires “the second actuator is nearest to the first actuator along a predetermined direction.”  However, claim 13 then necessarily contradicts parent claim 12 in requiring that “at least one actuator … is between the first and second actuators along the predetermined direction.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-12, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Honda et al. (US 2017/0050434 A1)
Regarding claims 1, 11, and 18:
	Honda et al. disclose a liquid ejection apparatus comprising:
a liquid ejection unit (print head 14) including a plurality of nozzles (of nozzle arrays 61) and a corresponding plurality of actuators (“heaters”: paragraph 62)
a drive waveform generation circuit (at least decoder 80) configured to generate a plurality of drive waveforms (ENB0-ENB15) having different drive timings (paragraphs 78-79 & Figs. 9-10);
a plurality of pressure chambers, each pressure chamber being connected to a respective nozzle of the plurality of nozzles (paragraph 62); and
an actuator drive circuit (the remaining drive circuitry of Fig. 9) configured to apply a first drive waveform (ENB0) to a first actuator (heater 400) in a liquid ejection operation (paragraphs 78-79 & Figs. 9-10) and a second drive waveform (ENB1) to a second actuator (heater 401) in the liquid ejection operation (paragraphs 78-79 & Figs. 9-10),
wherein the first and second actuators are to be driven at a same nominal time during the liquid ejection operation (Fig. 10),
the first and second drive waveforms have different drive timings (paragraphs 78-79 & Figs. 9-10), and
the first actuator is at a position electrically closer along a predetermined direction to a power supply electrode (one of HGND/VH inputs) than is the second actuator (Fig. 9), and
the actuator drive circuit is configured to select the second drive waveform by reference to the first drive waveform applied to the first actuator (at least by reference to the timing of ENB0: paragraph 87 & Figs. 9-10).
Regarding claim 2:
	Honda et al. disclose all the limitations of claim 1, and also that the actuator drive circuit is configured to set the second drive waveform by reference to the first drive waveform (paragraph 78).
Regarding claim 3:
	Honda et al. disclose all the limitations of claim 2, and also that the second actuator is the closest actuator to the first actuator along the predetermined direction (Fig. 9).
Regarding claims 6, 16, and 20:
	Honda et al. disclose all the limitations of claims 1/12/18, and also that the second drive waveform corresponds to the first drive waveform with a delay added thereto (paragraph 78 & Fig. 10).
Regarding claim 8:
	Honda et al. disclose all the limitations of claim 1, and also that each of the actuator has a first terminal connected to a common electrode (the nodes to HGND) and a second terminal connected to an individual electrode (the nodes to VH) to which the drive waveforms are applied for each actuator (Fig. 9).
Regarding claim 9:
	Honda et al. disclose all the limitations of claim 8, and also that the power supply electrode is the common electrode (Fig. 9).
Regarding claim 10:
	Honda et al. disclose all the limitations of claim 9, and also that the first actuator is at an electrically closest position on the common electrode to the second actuator (Fig. 9).
Regarding claim 12:
	Honda et al. disclose all the limitations of claim 11, and also that among the plurality of actuators to be driven at the same nominal time, the second actuator is nearest to the first actuator along a predetermined direction corresponding to the direction in which a separation distance between pressure chambers is shortest (Fig. 9).
Regarding claim 14:
	Honda et al. disclose all the limitations of claim 12, and also that the second actuator is the physically closest actuator to the first actuator along a predetermined direction (Fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2017/0050434 A1) in view of Hirota et al. (US 2006/0055717 A1).
Regarding claims 6, 16, and 20:
Honda et al. disclose all the limitations of claims 1/16/18, but does not expressly disclose that the second drive waveform is the first drive waveform with a delay added thereto.
However, Hirota et al. disclose a drive waveform generation circuitry that generates a plurality of drive waveforms (waveform signals 0-3) having different drive timings (Fig. 9), wherein a second drive waveform corresponds to a first drive waveform with a delay added thereto (paragraph 62 & Fig. 9).
Because both Honda et al. Hirota et al. disclose circuitry for providing a plurality of drive waveforms having different timings, it would have been obvious to a person of ordinary skill in the art to utilize the circuitry disclosed by Hirota et al. for that taught by Honda et al., so as to produce the expected and desired result of producing the plurality of drive waveforms.
Regarding claims 7 and 17:
	Honda et al.’s modified apparatus comprises all the limitations of claims 6/16, and Hirota et al. also disclose a memory (table memory 151) that stores a delay allocation table (paragraph 68 & paragraph 100), wherein an actuator drive circuit adds the delay based on the delay allocation table (paragraphs 66, 73).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853